UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

BARRY L. MOORE, )
)
Plaintiff, )
)
v. ) Civil Case No. 10-1470 (RJL)
)
OFFICE OF THE ARCHITECT OF )
THE CAPITOL, ) F I L E D
> 05 1
Defendant. ) c 4 2011
) C|erk, U.S. District <& Bankruptcy
Courts for the District 01 Co!umbi@
ORDER

For the reasons set forth in the Memorandum Opinion entered this date, it is this
!Lfdkayof December, 2011, hereby
ORDERED that the defendant’s Motion to Dismiss [#11] is GRANTED; it is
further
ORDERED that the above-captioned case is DISMISSED without prejudice

SO ORDERED.

‘\

@Mmw/

RICHARD J.\L,EoN
United States District Judge